Citation Nr: 1601303	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to the service connected diabetes mellitus type II and/or posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge (VLJ) in September 2010.  A copy of the transcript is of record.  

In a May 2011 decision, the Board granted entitlement to service connection for diabetes mellitus types II but remanded the issue of entitlement to service connection for hypertension for further development.  

In October 2012, the Board denied entitlement to service connection for hypertension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 order, the Court remanded the case to the Board for action consistent with the April 2013 Joint Motion to Vacate and Remand (JMR).  The case was remanded in August 2013 for further development.   

In February 2014, the Board denied the claim for entitlement to service connection for hypertension.  The Veteran appealed the decision to the Court.  In a September 2014 order, the Court granted the Joint Motion to Vacate and Remand the Board's decision for readjudication consistent with the directives contained therein.  This case was remanded again for further development in November 2014.  

In April 2015, the Board denied entitlement to service connection for hypertension to include as secondary to the service connected diabetes mellitus type II.  The Veteran appealed the decision to the Court.  In a November 2015 order, the Court remanded the case to the Board for action consistent with the November 2015 Joint Motion to Vacate and Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for hypertension to include as secondary to the service connected diabetes mellitus type II.  In the November 2015 Joint Motion for Remand, the parties found that the evidence also reasonably raised a theory of entitlement to service connection for hypertension as secondary to the Veteran's service connected PTSD.  In making this determination, the parties noted that in a December 2003 claim of entitlement to service connection for PTSD the Veteran contended that his alcoholism was due to his PTSD.  It was also noted that the September 2013 VA examiner stated that alcoholism was a risk factor for hypertension.  As such, pursuant to the November 2015 JMR and Court order, this case is remanded for an addendum opinion to address whether the Veteran's hypertension is secondary to his service connected PTSD and to have that matter adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the November 2014 VA examiner (or a similarly situated examiner). Following a review of the Veteran's entire electronic claims folder, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused and/or aggravated by his service-connected PTSD.  If aggravation is found, the examiner must identify the baseline level of severity of the nonservice- connected disorder as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If additional examination is required in order to enter an opinion, such examination should be scheduled.

2.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

3.  The AOJ should then readjudicate the Veteran's claim for service connection for hypertension.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



